DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  “descriptive of the motion of each detected object of interest” should be changed to -- descriptive of a motion of each detected object of interest--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – 
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  

the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 10, & 15 recite receiving, by a computing/LIDAR/sensor system comprising one or more computing devices, multiple time frames of sensor data descriptive of an environment surrounding an autonomous vehicle as drafted, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A computing system, LIDAR system, sensor system,” “multiple time frames of sensor data descriptive of an environment surrounding an autonomous vehicle” in the context of this claim encompasses the user taking images of the environment around the vehicle and user. 
The limitation of inputting, by the computing system, processor, the multiple time frames of sensor data to a machine-learned detector model that is configured to implement curve-fitting of sensor data points over the multiple time frames of sensor data, as drafted, is a device, system 
Likewise, receiving, by the computing system as an output of the machine-learned detector model, location information descriptive of a location of each object of interest detected within the environment at a given time and motion information descriptive of a motion of each object of interest, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing system, machine-learned detector model, non-transitory computer readable medium, processors,” language, “location information descriptive of a location of each object of interest detected within the environment at a given time and motion information descriptive of a motion of each object of interest” in the context of this claim encompasses the user realizing where the objects are located and determine the direction and speed of the objects. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, determining, by the computing system and based on the location information and the motion information for each object of interest, a predicted track for each object of interest over time relative to the autonomous vehicle, is a device, system & process that, under  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “computing system, LIDAR system, sensor system, and processors”. The devices are recited at a high-level of generality (i.e., device configured to detect objects around the vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computing system, LIDAR system, sensor system, and processors”, amounts to no more than mere instructions to apply the exception using generic computer components. 

Similarly for claims 2-3, 11, & 16, wherein the motion information descriptive of the motion of each object of interest comprises one or more parameters, determined based on the curve-fitting, that are descriptive of the motion of each detected object of interest, wherein the parameters comprise one or more of a velocity and an acceleration of each object of interest, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “motion information descriptive of the motion of each object of interest that are descriptive of the motion, wherein the parameters comprises a velocity and acceleration of each object of interest” in the context of this claim encompasses the user determining location information and how fast the objects travel and how fast it accelerates. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect objects around the vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 

Likewise for claims 4, 12, & 18, wherein the curve-fitting comprises a polynomial fitting of a location of each detected object of interest over the multiple time frames to a polynomial having a plurality of coefficients, and wherein the one or more parameters are determined based on the plurality of coefficients of the polynomial, is a device, process & system, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the curve-fitting comprises a polynomial fitting of a location of each detected object of interest over the multiple time frames to a polynomial having a plurality of coefficients, and wherein the one or more parameters are determined based on the plurality of coefficients of the polynomial” in the context of this claim encompasses a using a mathematical equation in order to calculate parameters of the objects. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect objects around the vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a 

Also for claim 5, wherein the motion information descriptive of the motion of each object of interest comprises a location of each object of interest at one or more subsequent times after the given time, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “motion information descriptive of the motion of each object of interest comprises a location of each object of interest at one or more subsequent times after the given time” in the context of this claim encompasses the user determining the movement of the objects at certain times. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect the objects around the vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 6, wherein the sensor data comprises a point cloud of light detection and ranging (LIDAR) data configured in one or more of a top-view representation and a range-view representation, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the sensor data comprises a point cloud of light detection and ranging (LIDAR) data configured in one or more of a top-view representation and a range-view representation” in the context of this claim encompasses a LIDAR system that is able to depict different views for the vehicle, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect objects around the vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect object around the vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Similarly for claim 8, further comprising determining, by the computing system, a motion plan for the autonomous vehicle that navigates the autonomous vehicle relative to the one or more objects of interest, is a device, system & process that, under its broadest reasonable  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect objects around the vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 9, the multiple time frames of sensor data comprise at least a first time frame of sensor data, a second time frame of sensor data, and a third time frame of sensor data, and wherein each time frame of sensor data is periodically spaced in time from an adjacent time frame of sensor data, is a device, process & system, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect objects around the vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 14, wherein the machine-learned detector model comprises a convolutional neural network, is a device, process, & system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the machine-learned detector model comprises a convolutional neural network” in the context of this claim encompasses using a neural network  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect the objects around the vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 19, wherein the machine-learned detector model is configured to determine one or more parameters descriptive of the motion of each detected object of interest for each point in the sensor data, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the machine-learned detector model is configured to determine one or more parameters descriptive of the motion of each detected object of interest for each point in the sensor data” in the context of this claim encompasses a computing system to determine motion parameters of objects, covers performance of the limitation in the mind but for the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect objects around the vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 20, wherein the operations further comprise receiving, as an output of the machine-learned detector model, a classification for each object of interest and a bounding shape for each object of interest, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the operations further comprise receiving, as an output of the machine-learned detector model, a classification for each object of interest and a bounding shape for each object of interest” in the context of this claim encompasses user using a computer to classify the objects detected and indicate a certain feature for each object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13-17, & 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0235520A1 (“Parchami”).
As per claim 1 Parchami discloses 

receiving, by a computing system comprising one or more computing devices, multiple time frames of sensor data descriptive of an environment surrounding an autonomous vehicle (see at least Parchami, para. [0034]: Prediction images p2-p6 are used for training CNN 400 to produce cognitive maps 300 from image 200 input. Prediction images p2-p6 are determined based on ground truth images developed independently of CNN 400. Ground truth refers to information regarding the physical environment near vehicle 110.);
inputting, by the computing system, the multiple time frames of sensor data to a machine learned detector model (see at least Parchami, para. [0034]: Prediction images p2-p6 are used for training CNN 400 to produce cognitive maps 300 from image 200 input. Prediction images p2-p6 are determined based on ground truth images developed independently of CNN 400. Ground truth refers to information regarding the physical environment near vehicle 110.),
that is configured to implement curve-fitting of sensor data points over the multiple time frames of sensor data (see at least Parchami, para. [0029]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300.);
receiving, by the computing system as an output of the machine-learned detector model (see at least Parchami, para. [0030]: FIG. 4 is a diagram of an example CNN 400 configured to input an image 200 and output a cognitive map 300.), 
location information descriptive of a location of each object of interest detected within the environment at a given time and motion information descriptive of a motion of each object of (see at least Parchami, para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300. The cognitive map 300 is a 2D representation of the physical environment near vehicle 110 including 20 or more channels each including a single class of objects present in the scene, identified by type, distance and 3D pose relative to vehicle 110, where 3D pose is defined as the orientation of an object in 3D space relative to a frame of reference expressed as angles ρ, φ, and θ.); and
determining, by the computing system and based on the location information and the motion information for each object of interest, a predicted track for each object of interest over time relative to the autonomous vehicle (see at least Parchami, para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300.).

As per claim 2 Parchami discloses 
wherein the motion information descriptive of the motion of each object of interest comprises one or more parameters, determined based on the curve-fitting, that are descriptive of the motion of each detected object of interest (see at least Parchami, para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300. The magnitude of the first derivative is speed and the angle is direction. The second derivatives are directional derivatives parallel to the first derivative direction (longitudinal acceleration) and perpendicular to the first derivative direction (latitudinal acceleration).).

As per claim 3 Parchami discloses 
wherein the one or more parameters comprise one or more of a velocity and an acceleration of each object of interest (see at least Parchami,  para. [0029]: The magnitude of the first derivative is speed and the angle is direction. The second derivatives are directional derivatives parallel to the first derivative direction (longitudinal acceleration) and perpendicular to the first derivative direction (latitudinal acceleration).).

As per claim 5 Parchami discloses
wherein the motion information descriptive of the motion of each object of interest comprises a location of each object of interest at one or more subsequent times after the given time (see at least Parchami, para. [0029]: Predicted trajectories of object including other vehicles 304, 306, 308, 310 can be determined by comparing the location of the objects in successive cognitive maps 300 created at successive time intervals, from images 200 acquired at successive time intervals. Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, ).

As per claim 6 Parchami discloses
wherein the sensor data comprises a point cloud of light detection and ranging (LIDAR) data configured in one or more of a top-view representation and a range-view representation (see at least Parchami, para. [0014]: The prediction images can be based on LIDAR data. & para. [0035]: Once distances to objects are determined and a 3D shape is estimated, a top-down view can be generated by homography, where depictions of objects detected in an input image 200 are orthographically projected onto a plane parallel with a ground plane or roadway based on their estimated 3D shape and 3D pose.).

As per claim 7 Parchami disclose
wherein the machine-learned detector model is trained to determine motion information descriptive of a motion of each point in the point cloud of LIDAR data (see at least Parchami, para. [0014]: The prediction images can be based on LIDAR data. & para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300.).

As per claim 8 Parchami disclose
further comprising determining, by the computing system, a motion plan for the autonomous vehicle that navigates the autonomous vehicle relative to the one or more objects of interest (see at least Parchami, para. [0028]: The predicted locations and trajectories can be determined based on the cognitive map 300. For example, computing device 115 can operate vehicle 110 to follow predicted trajectories that locate vehicle 110 in the center of a lane, the lane determined based on lane marker 312 and barrier 314 while maintaining a predetermined distance between vehicle 110 and other vehicle 310.).

As per claim 9 Parchami discloses
wherein:
the multiple time frames of sensor data comprise at least a first time frame of sensor data, a second time frame of sensor data, and a third time frame of sensor data (see at least Parchami, Fig. 4 & para. [0034]: Deconvolutional layers D1-D10 include prediction images p2-p6. Prediction images p2-p6 are used for training CNN 400 to produce cognitive maps 300 from image 200 input. Prediction images p2-p6 are determined based on ground truth images developed independently of CNN 400.); and 
wherein each time frame of sensor data is periodically spaced in time from an adjacent time frame of sensor data (see at least Parchami, para. [0029]: Predicted trajectories of object including other vehicles 304, 306, 308, 310 can be determined by comparing the location of the objects in successive cognitive maps 300 created at successive time intervals, from images 200 acquired at successive time intervals. Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals,).

As per claim 10 Parchami discloses
A computing system, comprising:
(see at least Parchami, para. [0014]: The prediction images can be based on LIDAR data. para. [0034]: Prediction images p2-p6 are used for training CNN 400 to produce cognitive maps 300 from image 200 input. Prediction images p2-p6 are determined based on ground truth images developed independently of CNN 400. Ground truth refers to information regarding the physical environment near vehicle 110. Accordingly, ground truth data in the present context can include distance and pose information determined using sensors 116 including multi-camera video sensors 116, LIDAR sensors 116, and radar sensors 116, location data from GPS sensors 116, INS sensors 116, and odometry sensors 116.);
one or more processors (see at least Parchami, para. [0016]: The computing device 115 includes a processor and a memory such as are known. Further, the memory includes one or more forms of computer-readable media, and stores instructions executable by the processor for performing various operations, including as disclosed herein.);
a machine-learned detector model that has been trained to analyze multiple time frames of LIDAR data (see at least Parchami, para. [0014]: The prediction images can be based on LIDAR data. & para. [0034]: Prediction images p2-p6 are used for training CNN 400 to produce cognitive maps 300 from image 200 input. Prediction images p2-p6 are determined based on ground truth images developed independently of CNN 400. Ground truth refers to information regarding the physical environment near vehicle 110.)
to detect objects of interest and to implement curve-fitting of LIDAR data points over the multiple time frames to determine one or more motion parameters descriptive of the motion of each detected object of interest (see at least Parchami, para. [0029]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300. The magnitude of the first derivative is speed and the angle is direction. The second derivatives are directional derivatives parallel to the first derivative direction (longitudinal acceleration) and perpendicular to the first derivative direction (latitudinal acceleration).);
at least one tangible, non-transitory computer readable medium that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising (see at least Parchami, para. [0016]: The computing device 115 includes a processor and a memory such as are known. Further, the memory includes one or more forms of computer-readable media, and stores instructions executable by the processor for performing various operations, including as disclosed herein.):
providing multiple time frames of LIDAR data to the machine-learned detector model (see at least Parchami, para. [0014]: The prediction images can be based on LIDAR data. & para. [0034]: Prediction images p2-p6 are used for training CNN 400 to produce cognitive maps 300 from image 200 input. Prediction images p2-p6 are determined based on ground truth images developed independently of CNN 400. Ground truth refers to information regarding the physical environment near vehicle 110.); and
receiving as an output of the machine-learned detector model (see at least Parchami, para. [0030]: FIG. 4 is a diagram of an example CNN 400 configured to input an image 200 and output a cognitive map 300.), 
(see at least Parchami, para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300. The cognitive map 300 is a 2D representation of the physical environment near vehicle 110 including 20 or more channels each including a single class of objects present in the scene, identified by type, distance and 3D pose relative to vehicle 110, where 3D pose is defined as the orientation of an object in 3D space relative to a frame of reference expressed as angles ρ, φ, and θ.).

As per claim 11 Parchami discloses
wherein the motion information descriptive of the motion of each object of interest comprises one or more parameters, determined based on the curve-fitting, that comprise a velocity and an acceleration of each object of interest (see at least Parchami, para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300. The magnitude of the first derivative is speed and the angle is direction. The second derivatives are directional derivatives parallel to the first derivative direction (longitudinal acceleration) and perpendicular to the first derivative direction (latitudinal acceleration).).

As per claim 13 Parchami discloses
wherein the machine-learned detector model is trained to generate one or more parameters descriptive of the motion of each detected object of interest for each point in the LIDAR data (see at least Parchami, para. [0029]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300.).

As per claim 14 Parchami discloses 
wherein the machine-learned detector model comprises a convolutional neural network (see at least Parchami, para. [0027]: Cognitive map 300 can be created by inputting an image 200 into a convolutional neural network (CNN), configured and trained as described in relation to FIG. 4, below, which, in response to the input, outputs a cognitive map 300.).

As per claim 15 Parchami discloses
An autonomous vehicle, comprising:
a sensor system comprising at least one sensor configured to generate multiple time frames of sensor data descriptive of an environment surrounding an autonomous vehicle (see at least Parchami, para. [0034]: Prediction images p2-p6 are used for training CNN 400 to produce cognitive maps 300 from image 200 input. Prediction images p2-p6 are determined based on ground truth images developed independently of CNN 400. Ground truth refers to information regarding the physical environment near vehicle 110.);
a vehicle computing system comprising (see at least Parchami, para. [0016]: The computing device 115 includes a processor and a memory such as are known.):
one or more processors (see at least Parchami, para. [0016]: The computing device 115 includes a processor and a memory such as are known. Further, the memory includes one or more forms of computer-readable media, and stores instructions executable by the processor for performing various operations, including as disclosed herein.); and
at least one tangible, non-transitory computer readable medium that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising (see at least Parchami, para. [0016]: The computing device 115 includes a processor and a memory such as are known. Further, the memory includes one or more forms of computer-readable media, and stores instructions executable by the processor for performing various operations, including as disclosed herein.):
inputting the multiple time frames of sensor data to a machine-learned detector model (see at least Parchami, para. [0034]: Prediction images p2-p6 are used for training CNN 400 to produce cognitive maps 300 from image 200 input. Prediction images p2-p6 are determined based on ground truth images developed independently of CNN 400. Ground truth refers to information regarding the physical environment near vehicle 110.) 
that is configured to implement curve-fitting of sensor data points over the multiple time frames of sensor data (see at least Parchami, para. [0029]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300.);
receiving, as an output of the machine-learned detector model (see at least Parchami, para. [0030]: FIG. 4 is a diagram of an example CNN 400 configured to input an image 200 and output a cognitive map 300.), 
location information descriptive of a location of each object of interest detected within the environment at a given time and motion information descriptive of a motion of each object of interest (see at least Parchami, para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300. The cognitive map 300 is a 2D representation of the physical environment near vehicle 110 including 20 or more channels each including a single class of objects present in the scene, identified by type, distance and 3D pose relative to vehicle 110, where 3D pose is defined as the orientation of an object in 3D space relative to a frame of reference expressed as angles ρ, φ, and θ.); and
determining a motion plan for the autonomous vehicle that navigates the autonomous vehicle relative to each object of interest (see at least Parchami, para. [0028]: The predicted locations and trajectories can be determined based on the cognitive map 300. For example, computing device 115 can operate vehicle 110 to follow predicted trajectories that locate vehicle 110 in the center of a lane, the lane determined based on lane marker 312 and barrier 314 while maintaining a predetermined distance between vehicle 110 and other vehicle 310.),
(see at least Parchami, para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300.).

As per claim 16 Parchami discloses 
wherein the motion information comprises one or more parameters, determined based on the curve-fitting, the parameters comprising one or more of a velocity and an acceleration of each object of interest (see at least Parchami, para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300. The magnitude of the first derivative is speed and the angle is direction. The second derivatives are directional derivatives parallel to the first derivative direction (longitudinal acceleration) and perpendicular to the first derivative direction (latitudinal acceleration).).

As per claim 17 Parchami discloses
wherein the machine-learned detector model is configured to implement curve-fitting relative to each object of interest over the multiple time frames of sensor data to determine the parameters (see at least Parchami, para. [0029-0030]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300. The magnitude of the first derivative is speed and the angle is direction. The second derivatives are directional derivatives parallel to the first derivative direction (longitudinal acceleration) and perpendicular to the first derivative direction (latitudinal acceleration).).

As per claim 19 Parchami discloses
wherein the machine-learned detector model is configured to determine one or more parameters descriptive of a motion of each detected object of interest for each point in the sensor data (see at least Parchami, para. [0029]: Trajectories of other vehicles 304, 306, 308, 310 can be determined by determining the locations of other vehicles 304, 306, 308, 310 in successive cognitive maps 300 created at successive time intervals, fitting a curve to the location points and calculating vectors equal to the first and second derivatives of each curve in the 2D plane of the cognitive map 300.).

As per claim 20 Parchami disclose 
wherein the operations further comprise receiving, as an output of the machine-learned detector model, a classification for each object of interest and a bounding shape for each object of interest (see at least Parchami, para. [0035]: Once distances to objects are determined and a 3D shape is estimated, a top-down view can be generated by homography, where depictions of objects detected in an input image 200 are orthographically projected onto a plane parallel with a ground plane or roadway based on their estimated 3D shape and 3D pose. Once projected onto the plane representing an estimated cognitive map 414, objects can retain their class or type, as indicated by color.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 12, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parchami, further in view of US 2007/0118286A1 (“Wang”).
As per claim 4 Parchami does not explicitly disclose
wherein the curve-fitting comprises a polynomial fitting of a location of each detected object of interest over the multiple time frames to a polynomial having a plurality of coefficients, and wherein the one or more parameters are determined based on the plurality of coefficients of the polynomial .
Wang teaches
wherein the curve-fitting comprises a polynomial fitting of a location of each detected object of interest over the multiple time frames to a polynomial having a plurality of coefficients, and wherein the one or more parameters are determined based on the plurality of coefficients of the polynomial (see at least Wang, para. [0052]: The 3rd order polynomial assumption of Eq. 2b is supportable under basic physics principles because a 1 correlates to platform velocity as measured along the line-of-sight (LOS) pointing to the corresponding GPS satellite, a2 correlates to platform acceleration as measured along the same LOS, and a3 correlates to platform rate of acceleration change as measured along the same LOS. Thus the "aA" vector can represent a current model or state of platform position (a0), velocity (al) and acceleration (a2) as seen along the LOS for the GPS signal feeding the current signal channel. & para. [0105]: A method ((301)) for determining relative range as a function of time between first and second objects ((350,101)) moving relative to one another, the method comprising (a) receiving at said first object a first signal ((131)) transmitted from said second ((101)) object, where said first signal includes a first embedded code stream ((PRN)) that can be used to define the phase of said first signal as received at said first object relative to a corresponding first replica code stream produced ((243)) in said first object ((350));).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parchami to incorporate the teaching of the motion information descriptive of the motion of each object of interest comprises a location of each object of interest at one or more subsequent times after the given time of Wang in order to improve the accuracy of various signals within the UTC system (see at least Wang, para. [0012]).

As per claim 12 Parchami does not explicitly disclose 
wherein the curve-fitting comprises a polynomial fitting of a location of each object of interest over the multiple time frames to a polynomial having a plurality of coefficients, and wherein the one or more parameters are determined based on the plurality of coefficients of the polynomial.
Wang teaches
wherein the curve-fitting comprises a polynomial fitting of a location of each detected object of interest over the multiple time frames to a polynomial having a plurality of coefficients, and wherein the one or more parameters are determined based on the plurality of coefficients of the polynomial (see at least Wang, para. [0052]: The 3rd order polynomial assumption of Eq. 2b is supportable under basic physics principles because a 1 correlates to platform velocity as measured along the line-of-sight (LOS) pointing to the corresponding GPS satellite, a2 correlates to platform acceleration as measured along the same LOS, and a3 correlates to platform rate of acceleration change as measured along the same LOS. Thus the "aA" vector can represent a current model or state of platform position (a0), velocity (al) and acceleration (a2) as seen along the LOS for the GPS signal feeding the current signal channel. & para. [0105]: A method ((301)) for determining relative range as a function of time between first and second objects ((350,101)) moving relative to one another, the method comprising (a) receiving at said first object a first signal ((131)) transmitted from said second ((101)) object, where said first signal includes a first embedded code stream ((PRN)) that can be used to define the phase of said first signal as received at said first object relative to a corresponding first replica code stream produced ((243)) in said first object ((350));).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parchami to incorporate the teaching of the motion information descriptive of the motion of each object of interest comprises a location of each object of interest at one or more subsequent times after the given time of Wang in order to improve the accuracy of various signals within the UTC system (see at least Wang, para. [0012]).

As per claim 18 Parchami does not explicitly disclose
wherein the curve-fitting comprises a polynomial fitting of a location of each object of interest over the multiple time frames to a polynomial having a plurality of coefficients, and wherein the one or more parameters are determined based on the plurality of coefficients of the polynomial.
Wang teaches
wherein the curve-fitting comprises a polynomial fitting of a location of each object of interest over the multiple time frames to a polynomial having a plurality of coefficients, and wherein the one or more parameters are determined based on the plurality of coefficients of the polynomial (see at least Wang, para. [0052]: The 3rd order polynomial assumption of Eq. 2b is supportable under basic physics principles because a 1 correlates to platform velocity as measured along the line-of-sight (LOS) pointing to the corresponding GPS satellite, a2 correlates to platform acceleration as measured along the same LOS, and a3 correlates to platform rate of acceleration change as measured along the same LOS. Thus the "aA" vector can represent a current model or state of platform position (a0), velocity (al) and acceleration (a2) as seen along the LOS for the GPS signal feeding the current signal channel. & para. [0105]: A method ((301)) for determining relative range as a function of time between first and second objects ((350,101)) moving relative to one another, the method comprising (a) receiving at said first object a first signal ((131)) transmitted from said second ((101)) object, where said first signal includes a first embedded code stream ((PRN)) that can be used to define the phase of said first signal as received at said first object relative to a corresponding first replica code stream produced ((243)) in said first object ((350));).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parchami to incorporate the teaching of wherein the curve-fitting comprises a polynomial fitting of a location of each object of interest over the multiple time frames to a polynomial having a plurality of coefficients, and wherein the one or more parameters are determined based on the plurality of coefficients of the polynomial of Wang in order to improve the accuracy of various signals within the UTC system (see at least Wang, para. [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668